MONTEMURO, J.,
Concurring.
¶ 1 Because I disagree with the Majority’s analysis, I respectfully concur.
¶2 The Majority points out that this Court in Commonwealth v. Gadsden, 832 A.2d 1082 (Pa.Super.2003), has adopted the Supreme Court’s suggestion that “all a petitioner needs to show is that he asked counsel to file a PAA, counsel failed to file a PAA, and that failure was ‘unjustified.’ ” (Majority Opinion at 980). We are, I believe, bound by that interpretation until the Supreme Court directs otherwise. Moreover, the fact that allocatur has been denied in Com. v. Gadsden, — Pa.-, 850 A.2d 611 (2004), although not completely determinative, strongly suggests that the Gadsden reading is, in fact, accurate.
¶ 3 The Majority bases its analysis on the parties’ assertion that a petitioner must prove that “the claims he would have raised in a PAA are not ‘completely frivolous’ in order to establish ineffectiveness.” (Majority Opinion at 980). However, adoption of this requirement and equation of it to classic ineffectiveness of counsel analysis assessing “arguable merit and no reasonable basis,” (Majority Opinion at 980), clearly flies in the face of the Liebel pronouncement that “where the remaining requirements of the PCRA are satisfied, the petitioner is not required to establish his innocence or demonstrate the merits of the issue or issues which would have been raised on appeal.” Lie-bel, supra at 635 (emphasis in original). The quote is from Commonwealth v. Lantzy, 558 Pa. 214, 736 A.2d 564, 572 (1999). “[T]the remaining requirements” is a reference to eligibility and timeliness, not a *983determination of the merits to whatever degree.
¶ 4 Here, consistent with Gadsden, Appellant requested that counsel file a PAA, and counsel failed to do so for mechanical reasons — no interpretation of legal substance was involved, nor pursuant to Lie-bel, required. The failure was therefore “unjustified.”
¶ 5 Accordingly, I concur.